Citation Nr: 1101808	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1973 to June 1976.                         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The 
Board remanded this matter for additional development in June 
2007.          

The Board finds a remand warranted here for issuance of a 
Statement of the Case (SOC).  In February 2009, the RO granted 
service connection for glomerulonephritis, at 60 percent 
disabling effective May 1, 2008.  In a statement dated March 13, 
2009, the Veteran expressed disagreement with the assigned 
effective date and the assigned rating.  As the Veteran has not 
been provided a SOC addressing this issue, remand is warranted.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record dated prior to April 20, 2010 does not 
indicate that the Veteran experienced hepatomegaly or 
incapacitating episodes due to his service-connected hepatitis C.   

2.  The Veteran indicated in a statement of record received in 
June 2010 that he did not seek a disability rating in excess of 
40 percent for his service-connected hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hepatitis C had not been met prior to April 20, 2010.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7354 (2010).

2.  The criteria for a rating in excess of 40 percent for 
hepatitis C have not been met since April 20, 2010.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification letters dated 
between August 2002 and June 2007.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claim, and of the evidence necessary to substantiate the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decision on appeal, following full 
notification the RO readjudicated his claim in a supplemental 
statement of the case of record.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See also 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may 
be cured by a new VCAA notification letter followed by a 
readjudication of the claim).  Based on this background, the 
Board finds VA's untimely notice in this matter to be harmless 
error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examinations for his service-
connected disorder.         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

In May 2000, the Veteran claimed service connection for hepatitis 
C.  The RO denied the Veteran's claim in a February 2002 rating 
decision that the Veteran appealed to the Board.  In June 2007, 
the Board remanded this matter for additional medical inquiry 
into the Veteran's claim.  

After additional medical inquiry was conducted, the RO granted 
the Veteran's service connection claim for hepatitis C in a May 
2008 rating decision.  The RO rated the Veteran's disorder as 20 
percent disabling, effective the date of his original service 
connection claim in May 2000.  In a November 2008 notice of 
disagreement, the Veteran argued for a higher increased rating.  
The RO continued the 20 percent rating in the March 2009 SOC, a 
decision which the Veteran appealed to the Board.  

During the pendency of the appeal, in a June 2010 rating 
decision, the RO increased the Veteran's disability evaluation to 
40 percent, effective April 20, 2010.  Normally, even where an 
increase is granted during the appeal period, the appellant is 
presumed to seek the maximum available rating (100 percent here).  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 38 C.F.R. § 
4.114, Diagnostic Code 7354.  The Veteran indicated in June 2010, 
however, that he was satisfied with the assigned 40 percent 
rating.  In a statement of record, he asserted in an underlined 
sentence that his disagreement was limited to the date assigned 
for the increase in rating.  He argues that a May 30, 2008 
effective date should be assigned for the increase from 20 to 40 
percent.  As such, the Board's inquiry in this matter will be 
limited to whether a rating of 40 percent had been warranted 
between May 30, 2008 and April 20, 2010.  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based as far as practical on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code (DC) 7354 38 C.F.R. § 4.114 addresses hepatitis 
C.  Under that code, ratings of 0, 10, 20, 40, 60, and 100 
percent may be assigned.  As indicated, VA has already found a 40 
percent rating warranted here, and the Veteran has indicated that 
he does not seek a rating in excess of 40 percent.  As such, the 
Board will address the criteria reserved for 20 and 40 percent 
evaluations under DC 7354.  

Under DC 7354, hepatitis C warrants a 20 percent rating where 
there is daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the prior 12-
month period. 

A 40 percent rating is warranted under DC 7354 where there is 
daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the prior 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354. 

An incapacitating episode is defined as a period of acute signs 
and symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.

The relevant medical evidence of record in this matter consists 
of VA compensation examination reports dated in March 2008 and 
April 2010, VA treatment records dated from May 2008, and the 
Veteran's own statements.  This evidence does not document that, 
prior to April 2010, the symptoms associated with the Veteran's 
hepatitis C met the criteria for a 40 percent evaluation here.  

The March 2008 VA report indicated that the Veteran complained of 
generalized fatigue, and of chronic right abdominal pain.  But 
the report indicated that the Veteran denied anorexia.  And the 
report noted that the Veteran experienced generalized pain due to 
arthritis rather than due to arthralgias.  Moreover, the report 
indicated that the Veteran's weighed 192 pounds (compared with 
the 152 pounds he weighed in 1995 according to private treatment 
records).  On examination, the examiner noted no liver 
enlargement, and no incapacitating episodes.  Moreover, the 
examiner indicated that "the veteran is not receiving any 
treatment" for the hepatitis C.   

The VA treatment records dated from May 2008 likewise show that 
the Veteran complained consistently of fatigue.  Moreover, these 
records indicate that the Veteran's weight began decreasing in as 
early as March 2009.  In fact, September 2009 treatment records 
indicate that the Veteran's weight had decreased to 145 pounds.  
Nevertheless, these records do not evidence the criteria reserved 
for a 40 percent evaluation because, as with the March 2008 VA 
report, liver enlargement is not noted in the records, and 
incapacitating episodes are not noted.  

In the April 2010 VA report, the first evidence that supports the 
assignment of a 40 percent rating is noted.  In that report, the 
examiner noted (in addition to the Veteran's complaints of 
fatigue, arthralgias, right-side pain, and weight loss) objective 
evidence that "the liver is slightly enlarged."  This finding, 
combined with the other symptoms noted, supports the assignment 
of a 40 percent evaluation.  

The Board notes that the Veteran stated to the April 2010 
examiner that he experienced "incapacitating episodes" that led 
him to limit himself to bed rest.  But the examiner indicated 
that the Veteran's report was not documented in the claims file.  
And the examiner indicated that the Veteran had not been ordered 
to bed rest by a physician.  38 C.F.R. § 4.114, Diagnostic Code 
7354, Note 2.

Finally, the Board notes the Veteran's statements of record, 
arguing that a 40 percent rating has been warranted since May 30, 
2008.  The Board notes that lay testimony is competent to 
establish the presence of observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran's 
complaints of pain, fatigue, malaise, and weight loss are of 
probative value here.  But with regard to the two crucial 
criteria at issue here - i.e., whether the Veteran had 
hepatomegaly or incapacitating episodes - the Board has relied on 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In short, the Veteran is not competent to opine on 
whether he experiences an internal pathology such as hepatomegaly 
(which is not an observable symptom).  Moreover, the Veteran is 
not competent to report that he experiences incapacitating 
episodes.  Again, the code specifically defines such as "a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician."  38 C.F.R. § 4.114, 
Diagnostic Code 7354, Note 2.

In sum, the requisite medical evidence is not of record between 
May 2008 and April 2010 to award a 40 percent rating here.  
Competent evidence dated during that period does not indicate 
that the Veteran experienced either hepatomegaly or 
incapacitating episodes then.  It is not until April 20, 2010, 
that the record indicated that the Veteran had liver enlargement 
in addition to his complaints of fatigue, pain, weight loss, and 
malaise.  38 C.F.R. § 4.114, Diagnostic Code 7354.  As such, a 
rating in excess of 20 percent is unwarranted prior to April 20, 
2010.  

Parenthetically, the Board notes that it searched the claims file 
for evidence of hepatomegaly or incapacitating episodes from the 
date of the Veteran's original claim for service connection in 
May 2000.  See Fenderson, supra.  But no evidence indicates that 
a physician prescribed the Veteran with bed rest for his 
hepatitis C.  And no evidence prior to April 2010 indicates 
hepatomegaly.  

Finally, the Board notes that it has considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").

The Board has searched the record for evidence that hepatitis C 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or necessitates 
any frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Initially, the Board notes that the Veteran has been assigned a 
total disability rating based on individual unemployability 
(TDIU) effective September 2009.  He is service-connected for 
many disorders not at issue here.  The Board also notes that the 
record does not indicate that the Veteran's hepatitis C would 
prevent him from employment, or causes marked interference with 
his ability to work.  Moreover, the record does not indicate 
frequent hospitalizations due to the hepatitis C.  As such, the 
Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.   See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.











In summary, the Board finds a rating in excess of 20 unwarranted 
prior to April 20, 2010.  From then, the Board finds a rating in 
excess of 40 percent unwarranted.  The preponderance of the 
evidence is against an evaluation in excess of these ratings.  
The benefit-of-the-doubt rule does not apply therefore to a 
rating increase here.  As such, any such claim for increase must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

1.  Entitlement to a rating in excess of 20 percent, for service-
connected hepatitis C, is denied prior to April 20, 2010.    

2.  Entitlement to a rating in excess of 40 percent, for service-
connected hepatitis C, is denied from April 20, 2010.    


REMAND

As indicated in the Introduction, a SOC is due in this matter for 
the Veteran's claim regarding the assigned effective date for 
service connection for glomerulonephritis.  See Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the Veteran's claim to an 
earlier effective date and a higher 
evaluation.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


